Citation Nr: 1451182	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  08-17 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, currently rated at 40 percent disabling.

2.  Entitlement to an increased rating for degenerative joint disease, lumbar spine, currently rated at 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1964 to August 1992.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a rating decision issued in April 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The RO partially granted the Veteran's increased rating claim for diabetes mellitus and denied his increased rating claim for degenerative joint disease, lumbar spine.

This case is a paperless appeal with all documents on the Veterans Benefits Management System (VBMS).  Virtual VA contained duplicative and non-relevant documents with respect to this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a Board hearing at a local VA office on his Form 9 filed in June 2008.  A Travel Board hearing was scheduled for September 12, 2012.  The Veteran cancelled this hearing.  A subsequent Travel Board hearing was scheduled for February 11, 2014.  However, due to inclement weather all hearings were cancelled and rescheduled.  The RO offered a video teleconference hearing which the Veteran declined.  The RO then contacted the Board and indicated that the Veteran needed to be scheduled for a Travel Board hearing.  

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will be granted to a veteran who requests a hearing and is willing to appear in person.  The Veteran has not been afforded a hearing or otherwise indicated that he wishes to withdraw this request. 

Therefore, this action must be performed before adjudicating the claim.  38 C.F.R. § 20.700(a) (2013).

Accordingly, the case is REMANDED for the following action:

The RO/AMC must take appropriate steps to schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the earliest available opportunity.  The RO/AMC should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2013).


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


